IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                          JANUARY 1998 SESSION
                                                       FILED
                                                       January 30, 1998

                                                      Cecil Crowson, Jr.
RICHARD LEE YOUNG,                     )               Appellate C ourt Clerk
                                       )    NO. 02C01-9703-CR-00130
      Appellant,                       )
                                       )    SHELBY COUNTY
VS.                                    )
                                       )    HON. CAROLYN WADE
                                       )    BLACKETT, JUDGE
                                       )
STATE OF TENNESSEE,                    )
                                       )
      Appellee.                        )    (Post-Conviction)



FOR THE APPELLANT:                          FOR THE APPELLEE:

RICHARD LEE YOUNG, pro se                   JOHN KNOX WALKUP
Register Number 101867                      Attorney General and Reporter
Cold Creek Correctional Facility
P.O. Box 1000                               SARAH M. BRANCH
Henning, TN 38041-1000                      Assistant Attorney General
                                            Cordell Hull Building, 2nd Floor
                                            425 Fifth Avenue North
                                            Nashville, TN 37243-0493

                                            WILLIAM L. GIBBONS
                                            District Attorney General

                                            RHEA CLIFT
                                            Assistant District Attorney General
                                            201 Poplar Avenue, Suite 301
                                            Memphis, TN 38103-1947




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION


        The petitioner, Richard Lee Young, appeals the order of the Criminal

Court of Shelby County dismissing his petition for post-conviction relief.

Petitioner alleged that his indictment for first degree murder was void for failure

to state the appropriate mens rea. The trial court dismissed the petition without

an evidentiary hearing finding the petition was barred by the statute of limitations.

The judgment of the trial court is affirmed.



                                           I.


        In November 1983, the petitioner pled guilty to first degree murder,

aggravated kidnapping and two (2) counts of robbery with a deadly weapon. He

received an effective sentence of life imprisonment plus ten (10) years. On

December 11, 1996, petitioner filed a petition for post-conviction relief alleging

his indictment for first degree murder was fatally defective and, therefore, his

conviction was void. The trial court dismissed the petition holding it was barred

by the statute of limitations. Petitioner now appeals the dismissal of his petition

for post-conviction relief.



                                          II.


        This case is controlled by the new Post-Conviction Procedure Act, Tenn.

Code Ann. § 40-30-201 et seq., as the petition for relief was filed after May 10,

1995.

        Prior to the adoption of the recent Post-Conviction Procedure Act, such

petitions had to be filed within three (3) years of the date of the final action of the

highest state appellate court to which an appeal was taken. Tenn. Code Ann. §

40-30-102 (repealed by 1995 Tenn. Pub. Act 207 § 1). The statute of limitations

normally begins to run on the date of a guilty plea when an appeal is waived.

Warren v. State, 833 S.W.2d 101, 102 (Tenn. Crim. App. 1992). Petitioner's

guilty plea was entered in November 1983. However, as a result of this Court's

                                           2
decision in Abston v. State, 749 S.W.2d 487, 488 (Tenn. Crim. App. 1988), the

statute for the petitioner began to run July 1, 1986, and expired July 1, 1989.

Consequently, the petition for post-conviction relief is barred by the statute of

limitations. The limitations period was not revived by the new Post-Conviction

Procedure Act. See Carter v. State, ___S.W.2d___ (Tenn. 1997).



                                         III.


       Furthermore, this petitioner has filed a previous petition for post-conviction

relief. The Post-Conviction Procedure Act contemplates the filing of only one

petition for post-conviction relief. Tenn. Code Ann. § 40-30-202(c). A petitioner

may file to re-open the petition under limited circumstances. Tenn. Code Ann. §

40-30-217(a). However, petitioner alleges none of the recognized grounds to

justify such a motion.



                                         IV.


       Finally, we address petitioner's allegation that the indictment was void for

failing to allege the proper mens rea. The indictment alleged that petitioner "did

unlawfully, feloniously, wilfully, deliberately, maliciously and premeditatedly"

murder the victim. The indictment is sufficient. See Hill v. State, ___S.W.2d___

(Tenn. 1997).



       The judgment of the trial court is affirmed.




                                          3
                                     __________________________
                                     JOE G. RILEY, JUDGE


CONCUR:


______________________________
JOE B. JONES, PRESIDING JUDGE



______________________________
PAUL G. SUMMERS, JUDGE




                                 4